DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0115388 issued to Wildeman et al. in view of US 2008/0166520 issued to Zafiroglu et al., US 2006/0084345 issued to Kaun, and DE 29618285 assigned to Edeltex Textil Gmbh, and US 2004/0074520 issued to Truong et al. and US 5,343,587 issued to Findley et al.
Wildeman discloses a patterned pile fabric of stitchbonded construction (title and abstract).  The stitchbonded fabric comprises a substrate layer and an arrangement of pile forming yarns stitched through the substrate and defining a pattern of looped elements projecting away from the substrate to produce a three-dimensional intricate design (abstract).  Breaks may be formed in the patterns by forming flat stitches (i.e., two dimensional) or “end-out threading arrangements” for pre-established periods in between periods of loop formation (section [0026]), thereby forming discontinuous patterns of three-dimensional pile loop portions and two-
	Thus, Wildeman teaches the claimed invention with the exception of a user manipulated support structure adapted to operatively secure the pile fabric (i.e., textile sheet element) across at least one surface of the support structure, preferably with an elongate handle structure.  However, such stitchbonded fabrics are known in the art to be suitable for cleaning articles having a support structure with a handle.  For example, Zafiroglu teaches stitchbonded fabrics have diverse applications, including clothing fabric, cleaning wipes, upholstery, etc. (section [0050]).  Additionally, Kaun teaches stitchbonded spunbond nonwovens are suitable for wiping/scrubbing fabrics employed for car and dish washing and floor wiping (i.e., mopping) (abstract and section [0022]).  Furthermore, Edeltex teaches a bulky cleaning cloth comprising a loop pile stitchbonded fabric having a nonwoven substrate suitable for wet or damp cleaning of floors (i.e., mop) in domestic or industrial environments, wherein said cleaning cloth has improved liquid absorbency, scour strength, and dirt holding capacity (abstract).  Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the Wildeman stitchbond fabric as a cleaning wipe for mopping floors (e.g., expand applications of the fabric and provide a floor cleaning wipe).  
While Kaun and Edeltex teach floor wipes or cleaning cloths (i.e., mops), the references fail to teach a support structure for said mops.  However, it is well understood in the art that floor wipes or mops are conventionally attached to a support having a long handle for ease in cleaning a floor while standing without needing to bend over or sit on said floor.  For example, Truong discloses a cleaning implement comprising a cleaning support member, a cleaning cloth, and 
Thus, it would have been obvious to the skilled artisan at the time of the invention to employ the stitchbonded pile fabric of Wildeman as a floor wipe or mop, as taught by Zafiroglu, Kaun, and Edeltex, by attaching said fabric to a support member attached to a long handle by way of a hook fastener material outside of the working surface of the mop, as suggested by Truong and Findley.  Such a modification would have yielded predictable results to the skilled artisan (e.g., providing a floor wipe or mop comprising a pile stitchbonded fabric attached to a mop support and handle by means of a hook fastener that does not interfere with a cleaning portion of the pile fabric).  Therefore, claims 14-18 are rejected as being obvious over the cited prior art.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following prior art disclose fabrics for cleaning:  
US 5,310,590 issued to Tochacek.
US 5,804,274 issued to Nordin.
US 6,087,279 issued to Laun.
US 2005/0241095 issued to Olson.
The following art has at least one common inventor:  US 8,060,973, US 8.291.542, US 8,809,213, US 8,863,347, US 9,049,974, US 10,136,790, US 10,661,529, US 2012/0030893, US 2012/0207652, US 2017/0352094, and US 2019/0090715.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 9, 2021